DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rizk (US 4,546,530) in view of Merhi, et al. (US 2015/0308096).

	In reference to Claim 18, Rizk discloses a method of constructing a multistorey building (9:5-32), the method including: pre-fabricating a first building module off-site (9:5-32), the first building module having a precast concrete floor and a permanent outer wall fixed at a side edge of the floor so that the outer wall is supported by the concrete floor to extend vertically upward and defines part of a facade of the building (9:5-32, Examiner is interpreting this “support” to meet the claimed “suspended”); wherein the outer wall is supported by the floor to extend laterally and upwardly from the side edge of the floor by a connection that extends outwardly and along the side edge such that the connection bears the load of the outer wall at the side edge without any other load-bearing support (9:5-32, Examiner is interpreting this “support” to meet the claimed “suspended”), the connection comprising a bracket of the outer wall connected to a fixing joint embedded along the side edge of the floor; transporting the first building module to a construction site and assembling the first building module by crane adjacent an already installed second building module (4:51-59), whereby the outer wall forms an external safety barrier (16:59-62); and horizontally joining the first floor with an adjacent floor of the second building module (9:19-24), thereby forming a concrete floor of a building (18:33-65).
	Merhi discloses the first building module having a precast concrete floor and a permanent outer wall fixed at a side edge of the floor so that the outer wall is supported by the concrete floor to extend vertically upward and defines part of a facade of the building ([0115], [0119], Fig. 6A, Examiner is interpreting this “support” to meet the claimed “suspended”); wherein the outer wall is supported by the floor to extend laterally and upwardly from the side edge of the floor by a connection that extends outwardly and along the side edge such that the connection bears the load of the outer wall at the side edge without any other load-bearing support ([0115], [0119], Fig. 6A, Examiner is interpreting this “support” to meet the claimed “suspended”), the connection comprising a bracket of the outer wall connected to a fixing joint embedded along the side edge of the floor ([0115], [0119], Fig. 6A).
	It would have been obvious to use the steel perimeter beam with horizontal flanges of Merhi to suspend the wall from the floor of Rizk for the lightweight properties ([0114]-[0115]).

In reference to Claim 19, modified Rizk discloses the method of Claim 18, as described above.
Rizk discloses installing a third building module having a third precast concrete floor above the first precast concrete floor (9:5-32, Fig. 3).

In reference to Claim 20, modified Rizk discloses the method of Claim 19, as described above.
Rizk discloses using a temporary support member or a permanent support member defining an upstanding support member for supporting the third building module above the first building module (11:3-10).

In reference to Claim 21, modified Rizk discloses the method of Claim 20, as described above.
Rizk discloses installing a permanent support structure between the first and third building modules to vertically support the third building module above the first building module, and removing the temporary support member (4:24-29, 4:60-5:10, 11:3-10).
Merhi discloses installing a permanent support structure between the first and third building modules to vertically support the third building module above the first building module, and removing the temporary support member ([0026], [0098])
It would have been obvious for those assembling the buildings of Rizk and Merhi to use a combination of permanent and temporary support structures and removing the temporary support structures after assembly.  Rizk displays permanent support structures as well as temporary support structures that are removed once the modules are connects.  Merhi discloses permanent supports as well as temporary support structures to properly align a multi-story building.

In reference to Claim 22, modified Rizk discloses the method of Claim 20, as described above.
Rizk discloses attaching the temporary support member to the floor of the first building module off-site (2:55-65).

In reference to Claim 23, modified Rizk discloses the method of Claim 21, as described above.
Rizk discloses attaching the temporary support member to the floor of the first building module off-site (2:55-65).

In reference to Claim 25, modified Rizk discloses the method of Claim 18, as described above.
Merhi discloses post tensioning the precast floor slabs by installing a conduit between bores extending through the first precast floor and the second precast slab to form a tensioning passage that extends through both the first and second precast floors ([0117]); connecting the first and second precast floors ([0117]), thereby forming a slab of a building ([0117]); and feeding a tensioning cable through the tensioning passage and tensioning the tensioning cable ([0117]).
It would have been obvious to one of ordinary skill in the art to create the building module of Rizk using the tensioning passages and cables of Merhi because they assist in proper alignment of the final product in addition to support ([0117]).

In reference to Claim 26, modified Rizk discloses the method of Claim 18, as described above.
Merhi discloses prefabricating the first and second precast concrete floors with conduits forming a tensioning passage ([0117]); installing the first and second building modules so that the tensioning passages in the first and second precast concrete floors are aligned ([0117]); and feeding a tension cable through the conduit in the aligned first and second precast concrete floors and post-tensioning the cable ([0117]).
It would have been obvious to one of ordinary skill in the art to create the building module of Rizk using the tensioning passages and cables of Merhi because they assist in proper alignment of the final product in addition to support ([0117]).

In reference to Claim 27, modified Rizk discloses the method of Claim 18, as described above.
Rizk discloses precasting the first concrete floor slab to include a steel beam at least partially embedded into the first precast concrete floor slab (4:39-50).

In reference to Claim 28, modified Rizk discloses the method of Claim 18, as described above.
Rizk discloses vertically inserting a pre-fabricated concrete wall panel in between the adjacently spaced precast floor slabs, erecting formwork between the precast floor slabs and pouring concrete into the formwork to tie the vertical wall panel to the floor slabs (4:39-50, 18:33-65).

	In reference to Claim 29, Rizk discloses a method of constructing a multistorey building (9:5-32), the method including: pre-fabricating first and second building modules off-site (9:5-32), the first and second building modules having precast concrete floors and upstanding support members attached to the floors for supporting an upper floor (4:39-50, 9:5-32, Fig. 3); transporting the first and second building modules to a construction site (4:51-59); installing the first building module adjacently spaced from the second building module installing a third building module having a third precast concrete floor above the first and/or second building module and supporting the third precast concrete floor slab on temporary support members (4:24-29, 4:60-5:10, 11:3-10); installing a permanent support structure supporting the third building module above the first and second building modules (4:24-29, 4:60-5:10, 11:3-10); and removing the temporary support members (4:24-29, 4:60-5:10, 11:3-10).
Merhi discloses the first and second building modules each further comprising a permanent outer wall extending upwardly to define part of a facade of the building ([0115], [0119], Fig. 6A); wherein the outer wall is fixed at a side face of each concrete floor via a connection that extends outwardly and along the side face of the floor, the connection being configured to bear the load of the outer wall at the side face of the respective concrete floor without any other load-bearing support ([0115], [0119], Fig. 6A), the connection comprising a bracket of the outer wall connected to a fixing joint embedded along the side face of the floor ([0115], [0119], Fig. 6A).
	It would have been obvious to use the steel perimeter beam with horizontal flanges of Merhi to suspend the wall from the floor of Rizk for the lightweight properties ([0114]-[0115]).

Response to Arguments
Applicant’s arguments with respect to Claims 18-23 and 25-29 have been considered but are moot because the new ground of rejection does not rely on all the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742